In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from an order of disposition of the Family Court, Nassau County (Lawrence, J.), dated March 8, 2007, which, upon a fact-finding order of the same court dated December 22, 2006, made after a hearing, finding that the appellant had committed an act, which, if committed by an adult, would have constituted the crime of assault in the third degree, adjudged her to be a juvenile delinquent, and placed her on probation for a period of 12 months. The appeal brings up for review the fact-finding order dated December 22, 2006.
Ordered that the order of disposition is affirmed, without costs or disbursements.
*814Viewing the evidence in the light most favorable to the presentment agency (see Matter of David H., 69 NY2d 792, 793 [1987]), we find that it was legally sufficient to support the court’s findings. Moreover, resolution of issues of credibility is primarily a matter to be determined by the finder of fact, which saw and heard the witnesses, and its determination should be accorded great deference on appeal (see Matter of Davonte B., 44 AD3d 763 [2007]; Matter of Anthony R., 43 AD3d 939 [2007]; Matter of Charles S., 41 AD3d 484 [2007]). Upon the exercise of our factual review power (cf. CPL 470.15 [5]), we are satisfied that the court’s findings are not against the weight of the evidence (see Matter of Kryzstof K, 283 AD2d 431, 432 [2001]). Spolzino, J.P., Angiolillo, Balkin and Leventhal, JJ., concur.